DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 9th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103(or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 11 – 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa (JP 2009208409, using the English translation of record) in view of Hemsen (US 2017/0050371).
Regarding claim 1, Hirasawa teaches a pattern forming method of forming a pattern on a substrate by using a mold (Abstract), the pattern forming method comprising: a step of supplying a curable composition onto a liquid film formed on a substrate (Para. 7), a step of mixing the layers (Para. 7), a step of curing curing the mixture (Para. 7) and a step of separating the mold from the cured mixture to form the pattern on the substrate (Para. 7). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), Hirasawa does not teach vibrating the substrate to mix the contents in the substrate and bringing a mixture into contact with the mold after starting the vibrating.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on a substrate (Para. 66), vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate), and bringing a mixture into contact with a mold (corresponds to the second substrate) after starting the vibration (Para. 69).
It would have been obvious to one of ordinary skill in the art to modify the invention of Hirasawa so the substrate vibrates to mix the liquid film and curable composition and bringing the mixture into contact with the mold after starting the vibrating, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art.
Regarding claim 2, Hirasawa in view of Hemsen teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to specify aligning the mold and the substrate while the substrate is vibrated as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, a skilled artisan would understand the necessity for the mold and substrate to be aligned to create the desired pattern.
Regarding claim 3, Hirasawa in view of Hemsen teaches the invention disclosed in claim 2, as described above. Hemsen further discloses achieving vibration with ultrasonic means (Para. 63) which generally exceed 1 kHz. (Evidentiary reference US 2011/0076451 discloses that ultrasonic vibrations generally exceed 1KHz: Para. 20, Para. 48, Para. 61, Para. 76)
Regarding claim 11, Hirasawa in view of Hemsen teaches the invention disclosed in claim 1, as described above. Furthermore, Hirasawa discloses droplets of the curable composition are supplied onto the liquid film formed on the substrate (Para. 31).
Regarding claim 12, Hirasawa in view of Hemsen teaches the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches the first liquid composition contains a polymerizable compound (Para. 18). 
Regarding claim 13, Hirasawa in view of Hemsen teaches the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches a photo-polymerization initiator content of the composition of the liquid film relative to a total weight of the composition of the liquid film can be less than 0.1 weight% (Para. 22).
Regarding claim 14, Hirasawa in view of Hemsen teaches the invention the invention disclosed in claim 1, as described above. Furthermore, Hemsen teaches a mixing state of the composition of the liquid film and the curable composition is detected, and vibration of the substrate is controlled on a basis of a detection result or any suitable means (Para. 63; Para. 68). 
Regarding claim 17, Hirasawa discloses an imprint apparatus for forming a pattern on a substrate by using a mold (Abstract), the imprint apparatus comprising: a supply unit configured to supply a curable composition onto a liquid film formed on a substrate (Para. 7), and the mixture being in contact with the mold is cured to form a pattern (Para. 7), wherein the mold is separated to form the pattern on the substrate (Para. 7). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), Hirasawa does not teach vibrating the substrate to mix the contents in the substrate and bringing a mixture into contact with the mold after starting the vibrating.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on a substrate (Para. 66), vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate), and bringing a mixture into contact with a mold (corresponds to the second substrate) after starting the vibration (Para. 69).
It would have been obvious to one of ordinary skill in the art to modify the invention of Hirasawa so the substrate vibrates to mix the liquid film and curable composition and bringing the mixture into contact with the mold after starting the vibrating, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art. 
Regarding claim 20, Hirasawa in view of Hemsen teaches the invention described in claim 1, as described above. Furthermore, Hirasawa discloses treating the substrate having the pattern to manufacture an article (Para. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743